Order granting defendant’s motion for leave to serve an amended answer and directing that the plaintiff reply to the defenses contained therein reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The defendant, having misled the court, has shown a lack of good faith which, in the circumstances disclosed in this ease, should deprive him of the privilege of amending, at this belated date, his answer herein. Lazansky, P. J., Young, Carswell and Seudder, JJ., concur; Rapper, J., dissents and votes to affirm.